On October 11, 2005, the Defendant was sentenced for Failure to Keep Registration as a Violent Offender Current, a felony, in violation of Section 46-23-505, MCA, to the Montana State Prison for a consecutive period of Five (5) years, with that Five (5) years suspended (the net effect being the Defendant is sentenced to the Montana State Prison for Five (5) years, followed by Five (5) years of probation.) In addition to the conditions set forth in the Order of Revocation, Judgment and Sentence given October 11, 2005, the Defendant must comply with all requirements imposed by this Court’s Judgment dated May 1, 2003.
On February 7, 2013, the Court revoked Defendant’s suspended sentence; the Defendant was committed to the Montana State Prison for a period of Five (5) years. It was the further recommendation of this Court that the Defendant comply with all requirements imposed by this Court’s Judgment(s) of October 11, 2005, as conditions of parole; Defendant given credit for 86 days served in custody pending final disposition of this matter (11/14/12 to 02/07/13). Defendant is not to receive credit for any time served on probation; and other terms and conditions given February 7, 2013.
On November 7, 2013, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present and was represented by Jorden Ramler, third year law student under the supervision of Ed Sheehy, Jr., Montana Office of *99Public Defender. The State was not represented.
DATED this 12th day of December, 2013.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that, “The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 7th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.